DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (hereinafter Li) (US 10,375,665) in view of KHORYAEV et al (hereinafter Khoryaev) (US 2019/0020987).
	Regarding claims 1, 11, 20, Li discloses a mobility information reporting method (equivalent to registration, see also the Title), performed by a terminal device (user equipment (UE), col. 4, line 12-21, and terminal device UE comprising a processor and a machine readable memory, col. 3, lines 13-18), comprising: 
	obtaining mobility information of the terminal device by the terminal device (UE 100 communicates to obtain a registration request to RAN 102 that may include among others a subscriber permanent identifier (SUPI) and mobile initiated connection only (MICO) mode to indicate whether the mode is preferred by the UE, fig. 1, the UE 100 may refer to one of a variety of devices, generally referred to herein by the term "mobile devices" and including mobile stations, terminals or nodes, fixed or stationary devices, stations, terminals, or nodes, etc., col. 4, lines 12-17), wherein the mobility information comprises geographical location information of the terminal device (mobility location 
	reporting the mobility information by the terminal device (UE) to a network device (the UE 100, fig. 5, performs registration with the network and is notified of its Mobile Initiated Communication to report its mobility pattern information), (col. 2, lines 57-65; col. 21, lines 16-23; col. 26, lines 3-20).  Li further discloses microprocessor 802 may execute program instructions stored in memory 804, 808 in order to implement the desired functionality of the node and/or function as described herein.  Li as noted above discloses obtaining mobility information but does not expressly show determining its own mobility information.  Khoryaev in a similar field of endeavor discloses mobility information of the terminal device by the terminal device (UEs (element 105, fig. 1) may be capable of collecting and/or determining geo-information, such as a geolocation or Global Navigation Satellite System (GNSS) or Global Positioning System (GPS) coordinates, and provide a report including the geo-information to an eNB (element 110 fig. 1) (para. 0028) and recording (interpreted as storing) the mobility information determined by the terminal device in a memory of the terminal device (electronic device(element 300, fig. 3) may be implemented in or by UE (element 105) and application circuitry (element 302, fig. 3) with memory (computer-readable media 302b, fig. 3, para. 0057) (paras. 0020, 0056).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khoryaev with the mobility method of Li for the benefit of significant savings in communications overhead for an eNB to acquire geo-information for sidelink scheduling purposes and to transfer detailed location information available at the UE for correlation of measurements with UE position information without increase signaling overhead if triggered for scheduling purposes.
	Regarding claims 2, 12, Li in view of Khoryaev discloses all limitation noted above with claim 1.  Li further discloses wherein the geographical location information comprises at least one of coordinate information of the terminal device, identification information of a cell accessed by the terminal device, identification information of a tracking area (TA) accessed by the terminal device, identification information of a radio access network notification area (RNA) accessed by the terminal device (by transmitting an indication to the (R)AN 102, the CN 818 node is able to allow the (R)AN 102 to reduce the signaling associated with a node in MO-only/MICO mode. Note, the requirement is recited in the alternative, satisfies the “or” function) (col. 6, lines 1-19), identification information of a broadcast area accessed by the terminal device, identification information of a broadcast information sending area accessed by the terminal device or movement speed information of the terminal device. 
	Regarding claims 3, 13, Li in view of Khoryaev discloses all limitation noted above with claim 1.  Li  further discloses wherein the time information comprises at least one of time point information when the terminal device is at a geographical location or a duration in which the terminal device stays at the geographical location (allowed for the UE to stay) (col. 2, lines 5-17).   
	Regarding claims 4, 14, Li in view of Khoryaev discloses all limitation noted above.  Li further discloses network-initiated communications with the UE at a future time and the determination can be to allow MICO mode with a periodic registration update timer value that expire before the future time occurs (at a future time)) (col. 1, lines 22-26), 
except, does not expressly disclose wherein the time point information comprises at least one of absolute time information or relative time information.  Khoryaev in a similar field of endeavor discloses wherein time point information comprises at least one of time information or relative time information (a coordinate of the UE 105 that is relative to another object, such as a reference geographical point that may be collocated with the serving eNB 110 or any other geographical point) (paras. 0029).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a time associated with the geo-information acquisition, that is, a time at which the geo-information was acquired, collected or obtained as taught by Khoryaev with the device of Li since the reference point may be defined for a relatively small area in order to keep the same accuracy across the network 100 and may be useful for deployment scenarios where geo-information reports are required to have a limited payload size, such as when the geo-information report is to be signaled using a "small data payload". 
	Regarding claims 5, 15, Li in view of Khoryaev discloses all limitation noted above with claim 1.  Li further discloses wherein the identification information of the terminal device comprises at least one of identification information determined in subscription to the network device, cell radio network temporary identifier (C-RNTI) information, system architecture evolution temporary mobile subscriber identity (S-TMSI) information, international mobile subscriber identity (IMSI) information, connection resume identification information, flight terminal identification information, or ground (land based) terminal identification information (mobility identification information) (col. 6, lines 20-46).  
	Regarding claims 6, 16, Li in view of Khoryaev discloses all limitation noted above with claim 1.  Li further discloses wherein a type of the mobility information comprises at least one of the following: flight movement information; ground movement information; mobility information when the terminal device is in an idle state (upon expiry of the timer, the UE can transition into a state of idleness if no longer transmitting MICO data) (col. 2, lines 65-67; col. 3, lines 1-3); mobility information when the terminal device is in a connected state (col. 8, lines 51-60); mobility information when the terminal device is in an inactive state; or mobility information when the terminal device is in a state other than the idle state, the connected state, and the inactive state.  (Note, the requirement is recited in the alternative, satisfies the “or” function).
	Regarding claims 8, 18, Li in view of Khoryaev discloses all limitation noted above with claim 1.  Li further discloses sending prompt information to the network device, wherein the prompt information is used to prompt that the terminal device has the mobility information (the N2 message can comprise N2 parameters and a Registration Request (which may include Registration type, and/or Permanent User ID (e.g. a SUPI) or 5G-GUTI, Security parameters, and/or NSSAI), and when 5G-(R)AN is used, the N2 parameters can include the Location Information (mobility pattern), Cell Identity and/or the RAT type related to the cell in which the UE 100 is camping) (col. 6, lines 63-67; col. 7 lines 1-9; col. 13, lines 9-17); and 
receiving a mobility information obtaining request from the network device, wherein the mobility information obtaining request is used to request the terminal device to report the mobility information (if the communication pattern information includes an indication of whether communication of MT data is expected to be triggered by communication of MO data, and/or an expected time interval between MT data and MO data communication events, the AMF 104 may disallow and/or deactivate the MICO mode for the UE 100 and reports that this has occurred to the UE 100, during registration and/or a registration update) (col. 9, lines 1-9).   
	Regarding claim 9, Li in view of Khoryaev discloses all limitation noted above with claim 1.  Li further discloses wherein the prompt information indicates at least one of the following: the terminal device has flight movement information; the terminal device has ground movement information; the terminal device has mobility information when the terminal device is in an idle state (the Service Request procedure can be used by a UE 100 in the CM_IDLE state to request the establishment of a secure connection to an AMF 104. The UE 100 in the CM_IDLE state initiates the Service Request procedure in order to send uplink signaling messages, user data, and/or response to a network paging request) (col. 12, lines 60-65); the terminal device has mobility information when the terminal device is in a connected state; the terminal device has mobility information when the terminal device is in an inactive state; or the terminal device has mobility information when the terminal device is in a state other than the idle state, the connected state, and the inactive state.  (Note, the requirement is recited in the alternative, satisfies the “or” function).
	Regarding claim 10, Li in view of Khoryaev discloses all limitation noted above with claim 1.  Li further discloses wherein sending prompt information to the network device comprises: sending a radio resource control (RRC) message to the network device, wherein the RRC message carries the prompt information; or sending a non-access stratum (NAS) message to the network device, wherein the NAS message carries the prompt information (service request is triggered) (the UE 100 sends the NAS message Service Request towards the AMF 104 encapsulated in an RRC message to the (R)AN 102. The RRC message(s) that can be used to carry the 5G-GUTI and this NAS message are described in 3GPP TS 38.331 and 3GPP TS 36.331) (col. 13, lines 27-44).
	Regarding claim 17, Li in view of Khoryaev discloses all limitation noted above with claim 1.  Li further discloses wherein the network device comprises at least one of a base station, an MME, an S-GW, a PDN-GW, an AMF entity, a UPF entity, an SMF entity (receiving a registration request from the UE comprising a MICO mode preference and a suggested duration for the MICO preference; and transmitting the registration request to an AMF for a determination of whether the MICO mode is allowed for the UE based on a communication pattern, the AMF transmitting the determination and a periodic registration update) (col. 2, lines 5-17; col. 9, lines 9-23; col. 19, lines 4-11), or a dedicated application server.  
	Regarding claim 19, the limitation recited constitutes subject matter recited in claims 9 and 10, therefore treated and rejected likewise.   

	Regarding claim 21, Li in view of Khoryaev discloses all limitation noted above.  Li further discloses network-initiated communications with the UE at a future time and 
the determination can be to allow MICO mode with a periodic registration update timer value that expire before the future time occurs (at a future time)) (col. 1, lines 22-26), except, does not expressly disclose wherein the time point information comprises at least one of time point information when the terminal device is at a geographical location or a duration in which the terminal device stays at the geographical location.  Khoryaev in a similar field of endeavor discloses time point information comprises at least one of time point information when the terminal device is at a geographical location or a duration in which the terminal device stays at the geographical location (the timestamp in the geo-information report may indicate a time associated with geo-information acquisition. The timestamp may be used to track a movement direction and speed of the UE 105. In various embodiments, the timestamp may be a time at which the geo-information was acquired, collected, or obtained) (paras. 0030).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a time associated with the geo-information acquisition, that is, a time at which the geo-information was acquired, collected or obtained as taught by Khoryaev with the device of Li since the reference point may be defined for a relatively small area in order to keep the same accuracy across the network 100 and may be useful for deployment scenarios where geo-information reports are required to have a limited payload size, such as when the geo-information report is to be signaled using a "small data payload".

Response to Amendment/Remarks
Applicant’s remarks in an amendment with respect to claim(s) 1-6, 8-21, have been considered but are moot because the new ground of rejection now rely on reference to limitation mapping not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument with current amendment to the claims 1, 11 and 20.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.